NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



KIM SUK,                                    )
                                            )
             Appellant/Cross-Appellee,      )
                                            )
v.                                          )         Case No. 2D14-5709
                                            )
SOOK H. CHANG,                              )
                                            )
             Appellee/Cross-Appellant.      )
                                            )

Opinion filed March 11, 2016.

Appeal from the Circuit Court for
Hillsborough County; Ashley B. Moody,
Judge.

Mark S. Howard of Mark S. Howard, P.A.,
Tampa, for Appellant/Cross-Appellee.

Joryn Jenkins of Open Palm Law, Tampa,
for Appellee/Cross-Appellant.


VILLANTI, Chief Judge.


             Kim Suk (the Husband) appeals the final judgment of dissolution of his

marriage to Sook H. Chang (the Wife), raising two issues. We affirm without comment

the trial court's decision not to impose a constructive trust on the Korean condominium.

However, as the Wife properly concedes, we must reverse the portion of the final

judgment that unequally allocated the proceeds of the sale of the real property located
at 7715 Citronella Avenue 1 and remand for the trial court to enter an amended final

judgment of dissolution, as explained below, that is internally consistent as to the

disposition of this asset.

              The record shows that the parties owned several pieces of real property

that produced rental income for them during the course of the marriage, one of which

was the 7715 Citronella property. In an interlocutory ruling, the trial court adopted the

stipulated value of the 7715 Citronella property of $55,017, ordered that the property be

listed for sale at a price of no less than that amount, and ordered that the proceeds of

the sale be split evenly between the parties.

              It is not clear from the record what steps the parties took to comply with

this interlocutory ruling; however, it is clear that the 7715 Citronella property had not

been sold by the time of the final hearing. In the final judgment, the trial court ordered

that the parties abide by this earlier interlocutory ruling as to the disposition of this

property. However, when the trial court listed this property in the equitable distribution

schedule, it allocated $27,508.50 to the Wife but $36,000 to the Husband. It appears

that this error arose because the parties stipulated at trial that the value of the 7715

Citronella property was actually $72,000—half of which would be $36,000—rather than

the $55,017 that was the agreed value when the interlocutory order was entered.

However, regardless of how or why the error arose, it resulted in an irreconcilable, albeit

unintentional, internal inconsistency within the final judgment, as well as a written




              1Allof the parties' properties were in Tampa, including several on
Citronella Avenue. Therefore, we are referencing the actual address for clarity for the
trial court on remand.


                                             -2-
judgment that deviated from the court's oral ruling and an overcalculation of the

equalization payment due from the Husband to the Wife.

              Generally, "[r]eversal is required where the final judgment is inconsistent

with the trial court's oral pronouncement." Brewer v. Brewer, 3 So. 3d 432, 433 (Fla. 2d

DCA 2009); see also Mahaffey v. Mahaffey, 614 So. 2d 649, 650-51 (Fla. 2d DCA

1993); Gallardo v. Gallardo, 593 So. 2d 522, 524 (Fla. 3d DCA 1991) (reversing the

portion of the final judgment concerning visitation and remanding with directions to

confirm the written judgment to the court's oral pronouncement); cf. Meyer v. Meyer,

525 So. 2d 462, 464 (Fla. 4th DCA 1988) (noting that the entry of a written judgment

that is materially different from the court's oral pronouncement is a substantive error

requiring correction). Further, dissolution judgments that contain internal

inconsistencies must be reversed so the inconsistencies can be corrected. See, e.g.,

Allen v. Allen, 114 So. 3d 1102, 1103-04 (Fla. 1st DCA 2013) (reversing internally

inconsistent final judgment of dissolution and remanding for the trial court to correct

inconsistent provisions relating to child support and the allocation of child-related

expenses); Gibson v. Gibson, 98 So. 3d 764, 764-65 (Fla. 5th DCA 2012) (reversing

final judgment that contained inconsistent directives concerning the disposition of the

proceeds of the marital home). The remedy is for this court to remand so that the

inconsistency can be corrected.

              Here, the Wife has conceded error on this issue in this appeal. Therefore,

we reverse the portion of the equitable distribution worksheet that addresses the

allocation of the proceeds of the sale of the 7715 Citronella property and remand for the

trial court to enter an amended final judgment that divides the value of this property




                                            -3-
evenly between the parties. Making this correction will require the trial court to also

recalculate the equalizing payment due from the Husband to the Wife. On remand, the

trial court may, if necessary, consider any new evidence concerning the status of the

sale of this property. In all other respects, we affirm.

              Affirmed in part, reversed in part, and remanded for further proceedings

consistent with this opinion.


WALLACE and LUCAS, JJ., Concur.




                                            -4-